Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3, 6-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3 and 15, Park (EP 2548696) is the closest prior art reference to
the claimed invention but fails to teach or make obvious in combination with the
additional cited prior art the functional and spatial relationship of the electrode
and the support face as particularly claimed in combination with all other
elements of the respective independent claim.
Regarding claim 7, Park (EP 2548696) is the closest prior art reference to the
claimed invention but fails to teach or make obvious in combination with the
additional cited prior art the polishing unit and polishing pad as particularly
claimed in combination with all other elements of claim 7.
Claims 6, 8-12 and 14 are allowed for depending upon either claim 3, 7 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G./Examiner, Art Unit 3723